 

 

F|LED
January 22, 2019

UNITED STATES DISTRICT COURT FOR THE cLERK, us olsrnac'r couRT
EAsTERN olsTFue'r oF
cALlFoRNIA W
EASTERN DISTRICT OF CALIFORNIA

DEF'UTV DLEFlK

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:19-mj-000]9-EFB
Plaintiff, )
v. )
) ORDER FOR RELEASE OF
XAVIER ALEXANDER ) PERSON IN CUSTODY
SPEROPOULOS, )
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release, XAVIER ALEXANDER SPEROPOULOS,
Case No. 2219-mj-00019-EFB from custody subject to the conditions contained in the attached
“Notice to Defendant Being Released” and for the following reasons:

Release on Personal Recognizance
_)_(__ Bail Posted in the Sum of: $5§),000.00.
X Co-Signed Unsecured Appearance Bond

Secured Appearance Bond
X (Other) Conditions as stated on the record.
(Other)

This release order is not effective until the date defendant has signed and understands the attached

“Notice to Defendant Being Released”.

Issued at Sacramento CA on 1/22/2019 at 2:32 D.m.

 

 

 

 

